The rejoinder to the plaintiff's replication avers that the application was signed by the insured after his answers were reduced to writing.
The surrejoinder avers that the insured did not so sign the application, but that he signed it in blank upon the promise of the medical examiner to write in the answers afterward and to forward it to the company, said examiner "being the agent of said company and of said Henry Leonard." The effect of this reply is that an agent of both parties, and hence his agent, did it.
Clearly this is no answer. All that is attempted to be set up by the surrejoinder can be shown under a traverse.
Demurrer to surrejoinder sustained.